 Case 3:19-cv-00636-WHO Document 12 Filed 03/07/19 Page 1 of 1




                                                           S DISTRICT
                                                         TE           C
                                                       TA
                                                                                  O
                                                  S




                                                                                   U
                                                 ED




                                                                                    RT




March 7, 2019                                                        TED
                                             UNIT




                                                               GRAN
                                                                                         R NIA




                                                                             . Orr ick
                                             NO




                                                                  illiam H
                                                                                         FO




                                                       Judge W
                                              RT




                                                                                    LI




                                                      ER
                                                 H




                                                                                   A




                                                           N                        C
                                                                             F
                                                               D IS T IC T O
                                                                     R
